In a proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Tolbert, J.), entered April 17, *2681990, as amended by order dated December 17, 1992, as awarded custody of the parties’ two minor children to the father.
Ordered that the order, as amended, is affirmed insofar as appealed from, without costs or disbursements.
In any custody determination, the paramount consideration must be the best interests of the children (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89). After reviewing the evidence adduced by both parties, we find that the court properly determined that the best interests of the parties’ children would be served if custody were awarded to the father. We conclude that the court’s determination was proper under the totality of circumstances presented in this case. Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.